                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

YUSEF LATEEF PHILLIPS,
                                                   CASE NO. 1:19-cv-331
       Plaintiff,
                                                   HON. JANET T. NEFF
v.                                                 MAGISTRATE: HON. SALLY J. BERENS

DEPUTY ANDREW HINDS,

       Defendant.


DEFENDANT DEPUTY ANDREW HINDS' ANSWER TO PLAINTIFF'S COMPLAINT,
      AFFIRMATIVE DEFENSES AND RELIANCE ON JURY DEMAND

       NOW COMES Defendant Deputy Andrew Hinds ("Defendant"), by and through his

attorneys, Varnum, Riddering, Schmidt & Howlett LLP, and answers Plaintiff's Complaint as

follows:

                                         JURISDICTION

       1.       That this action arises under the United States Constitution, particularly under the

provisions of the Fourth, Eighth, and Fourteenth Amendments to the United States Constitution

and under the laws of the United States, particularly under the Civil Rights Act, Title 42 of the

United States Code, Sections 1983 and 1988.

ANSWER:         This paragraph contains legal conclusions to which no answer is required or

given. To the extent that an answer may be deemed required, Defendant admits only that

Plaintiff alleges that Defendant violated the referenced provisions. To the extent that the

averments may be deemed to state or imply anything further, the averments are denied as

being untrue.
       2.       That this court has jurisdiction of this cause under the provisions of Title 28 of the

United States Code, Sections 1331 and 1343 and pendant jurisdiction over state claims arising

from operative facts of the federal claims.

ANSWER:         This paragraph contains legal conclusions to which no answer is required or

given. To the extent that an answer may be deemed required, the averments are denied as

being untrue.

       3.       That Plaintiff brings suit against each and every Defendant in both their individual

and official capacities.

ANSWER:         This paragraph contains legal conclusions to which no answer is required or

given. To the extent that an answer may be deemed required, the averments are neither

admitted nor denied, as Defendant lacks knowledge and information sufficient to form a

belief as to the truth of the averments.

       4.       That each and every act of the Defendants set forth, COUNTY OF KENT,

SHERIFF LAWRENCE STELMA, and DEPUTY SHERIFF ANDREW HINDS were done by

the Defendants under the color and pretense of the statutes, ordinances, regulations, laws,

customs, and usages of the State of Michigan, and by virtue of and under the authority of the

Defendants employment and/or agency relationship with the County of Kent.

ANSWER:         This paragraph contains legal conclusions to which no answer is required or

given. To the extent that an answer may be deemed required, this Defendant admits only

that actions taken by him were under color of law and in his capacity and authority as a

law enforcement officer. To the extent that the averments may be deemed to state or imply

anything further, they are neither admitted nor denied, as Defendant lacks knowledge and

information sufficient to form a belief as to the truth of the averments.



                                                  2
          5.    That the COUNTY OF KENT is responsible for, and does in fact hire, train,

supervise and instruct officers and/or employees of all grades in the performance of their duties.

ANSWER: These averments are not directed to this Defendant and, further, this

paragraph contains legal conclusions to which no answer is required or given. To the

extent that an answer may be deemed required, the averments are neither admitted nor

denied, as Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the averments.

          6.    The amount in controversy exceeds $10 million exclusive of Plaintiff's claims for

costs, attorney fees, interest and punitive damages.

ANSWER:         This paragraph contains legal conclusions to which no answer is required or

given. To the extent that an answer may be deemed required, the averments are denied as

being untrue.

                                            PARTIES

          7.    At all times relevant to this lawsuit, Plaintiff, YUSEF LATEEF PHILLIPS was a

citizen and resident of Grand Rapids, County of Kent, State of Michigan and of the United States

and is entitled to all rights, privileges and immunities accorded to all citizens of the United

States.

ANSWER:         These averments are neither admitted nor denied, as Defendant lacks

knowledge and information sufficient to form a belief as to the truth of the averments.

Furthermore, this paragraph appears to contain legal conclusions to which no answer is

required or given.




                                                 3
       8.      At all times relevant to this lawsuit, Defendant, COUNTY OF KENT ("County"),

is a political subdivision of the State of Michigan duly organized in carrying out governmental

functions pursuant to the laws of Michigan,-and one of the functions is to organize, operate, staff,

and supervise its county law enforcement agency commonly known as Kent County Sheriff's

Department.

ANSWER: This paragraph is not directed to this Defendant and, further, this paragraph

contains legal conclusions to which no answer is required or given. To the extent that an

answer may be deemed required, it is admitted only that the County of Kent is a county in

the State of Michigan, but if any remaining averments remain to which an answer is

deemed required, they are neither admitted nor denied because Defendant lacks knowledge

and information sufficient to form a belief as to the truth of the averments.

       9.      At all times relevant to this lawsuit, Defendant, SHERIFF LAWRENCE

STELMA ("Stelma"), was the Sheriff of Kent County and the policy maker for the Kent County

Sheriff's Department. Stelma was acting within the scope of his employment and under color of

State law in his official capacity and is being sued in his official capacity as policy maker and

sheriff, as well as his individual capacity.

ANSWER:        This paragraph is not directed to this Defendant and, further, this paragraph

contains legal conclusions to which no answer is required or given. To the extent that an

answer may be deemed required, it is admitted only that Lawrence Stelma was Sheriff of

Kent County.       To the extent any answer is required in response to any remaining

averments, they are neither admitted nor denied because Defendant lacks knowledge and

information sufficient to form a belief as to the truth of the averments.




                                                 4
       10.     Furthermore, Stelma had control of the Kent County Sheriff's Department and

formulated and oversaw policy, practices, regulations, protocols, and customs therein and had the

authority for hiring, screening, training, supervising, and disciplining of deputies.

ANSWER:        This paragraph is not directed to this Defendant and, further, this paragraph

contains legal conclusions to which no answer is required or given. To the extent that an

answer may be deemed required, the averments are neither admitted nor denied because

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

averments.

       11.     At all times relevant to this lawsuit, Defendant, DEPUTY SHERIFF ANDREW

HINDS ("Hinds"), was a deputy sheriff and employee of the Kent County Sheriff's Department

and was responsible for ensuring that Defendants enforced and abided by the policies and

regulations of the County of Kent, State of Michigan, and the United States.

ANSWER: Admitted only that Deputy Sheriff Andrew Hinds was and is a Deputy Sheriff

with the Kent County Sheriff's Department and employed by Kent County. To the extent

that this allegation contains legal conclusions, no answer is required or given as to those

legal conclusions. To the extent that an answer may be deemed required, the averments are

neither admitted nor denied because Defendant lacks knowledge and information sufficient

to form a belief as to the truth of the averments.

       12.     At all times relevant to this lawsuit the individually named defendants were at all

times employees of County and acting within the scope of their employment.

ANSWER:        To the extent that this paragraph refers to this Defendant, the averments are

admitted. To the extent that the averments are deemed to refer to others or to state or




                                                  5
imply anything further, Defendant lacks knowledge and information sufficient to form a

belief as to the truth of the averments.

                                   FACTUAL ALLEGATIONS

        13.      Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 12 of

this Complaint as if fully stated herein.

ANSWER:          Defendant incorporates by reference the answers set forth above as if fully

stated herein.

        14.      That on September 3, 2017, Deputy Andrew Hinds was acting as a deputy sheriff

for the County and was assisting federal officials during the service of a nighttime search warrant

at Burton's Landing Apartments on Whispering Way Drive in Grand Rapids, Michigan.

ANSWER: Admitted that Deputy Andrew Hinds was a deputy sheriff employed by Kent

Count on September 3, 2019, and that he was at Burton's Landing Apartments in Grand

Rapids, Michigan to assist officials in the execution of a search warrant. However, as for

any remaining averments, Defendant lacks knowledge and information sufficient to form a

belief as to the truth of the averments.         In further answer and without waiver of or

limitation of the foregoing, Defendant denies that the averments set forth in this paragraph

set forth the complete purpose of the activities of law enforcement on the referenced day

and the referenced location.

        15.      That Plaintiff was unaware of a police presence in the dark parking lot and was

walking from an apartment to his vehicle with both of his hands out of his pockets and in plain

view.

ANSWER:          Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the averments.



                                                  6
        16.     That the plaintiff was not armed or threatening.

ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the averments.

        17.     That none of the law enforcement officers made their presence known and were

hidden in the shadows when the Plaintiff was suddenly shot in the chest with a rifle bullet.

ANSWER: Denied as untrue.

        18.     That the Plaintiff fell to the parking lot and began bleeding profusely from the

hole in his chest.

ANSWER:         Denied as untrue.

        19.     That law enforcement handcuffed him and left him bleeding onto the parking lot

until Emergency Medical Services arrived and transported him to the hospital for emergency

surgery.

ANSWER:         Denied as untrue.

        20.     That the Plaintiff was in extreme pain and thought he was going to die.

ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the averments.

        21.     That the Plaintiff nearly did die as a result of Hinds' improper use of deadly force.

ANSWER:         Denied that Defendant used improper force.                As for any remaining

averments, Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the averments.

        22.     That the investigation into this matter by the State's Attorney concluded that

"Hinds was clearly wrong in believing that Mr. Phillips' movements indicated a threat to him and

other members of his team. Mr. Phillips had nothing more than a set of car keys in his hand. It



                                                  7
is extremely fortunate that this mistake did not cost Mr. Phillips his life." However, State's

Attorney Becker declined to file criminal charges against Hinds.

ANSWER:          Admitted that no criminal charges were lodged against Deputy Hinds.

Denied that the foregoing averments represent an accurate quotation of the opinion of

Prosecuting Attorney Christopher Becker or represent an accurate or complete

characterization of the conclusion that opinion. In further answer and without waiver of

or limitation of the foregoing, Defendant avers that the opinion of Prosecuting Attorney

Christopher Becker stated that “[t]here is no evidence presented here that would support

any conclusion other than Deputy Hinds fired because he feared for his safety.” As for any

remaining averments, Defendant lacks knowledge and information sufficient to form a

belief as to the truth of the averments.

                                       COUNT I
                     42 USC §1983 CONSTITUTIONAL DEPRIVATIONS

       23.       Plaintiff repeats, realleges, and incorporates by reference each and every

allegation contained in paragraphs 1 through 22 as though fully set forth herein.

ANSWER:          Defendant incorporates by reference the answers set forth above as if fully

stated herein.

       24.       At all times mentioned herein, while defendants were acting under color of

statute, ordinances, regulations, and/or customs of the State of Michigan, County of Kent, City of

Grand Rapids, defendants subjected Plaintiff to a deprivation of his rights, privileges, and

immunities secured by the Constitutions and laws of the United States and the State of Michigan.

ANSWER:          This paragraph contains legal conclusions to which no answer is required or

given. To the extent any answer is required, the averments are denied for the reason that

the averments are untrue.


                                                8
       25.    Pursuant to 42 USC §1983, as well as the Fourteenth, Fourth, and Eighth

Amendments to the United States Constitution, County and the individually named defendants

owed Plaintiff duties to act prudently and with reasonable care, and otherwise to avoid cruel and

unusual punishment, and not to employ excessive or undue deadly force.

ANSWER:       This paragraph contains allegations not directed to this Defendant and,

further, contains legal conclusions to which no answer is required or given. To the extent

that an answer may be deemed required, the averments are denied as applicable to this

Defendant and in further answer and without waiver of or limitation of the foregoing, it is

denied that the averments set forth a complete or accurate statement of applicable law. To

the extent any further answer is required to any remaining averments; Defendant lacks

knowledge and information sufficient to form a belief as to the truth of the averments.

       26.    County and the individually named defendants owed Plaintiff duties to act

prudently and with reasonable care in the formation of its policies and procedures relative to

proper use of the force continuum and arrest and search procedures, as well as to train, test,

evaluate, review, and update its deputies' abilities to function in a reasonable manner and in

conformance with the laws of the United States and of the State of Michigan relative to the

proper use of the force continuum and arrest and search procedures.

ANSWER:       This paragraph contains averments not directed to this Defendant and,

further, contains legal conclusions to which no answer is required or given. To the extent

that an answer may be deemed required, the averments are denied as applicable to this

Defendant and to the extent any further answer is required to any remaining averments,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

averments.



                                               9
       27.     That the action and omission of acts by the Defendants under 42 USC §1983 was

unreasonable and performed knowingly, deliberately, intentionally, maliciously, with gross

negligence, callousness, and reckless indifference to Plaintiff's well-being and in disregard of

Plaintiff's safety, with wanton intent for Plaintiff to suffer the unnecessary and intentional

infliction of pain and nearly death, and by reason of which, Plaintiff is entitled to compensatory

and punitive damages.

ANSWER:        Denied as untrue.

       28.     That the conduct of Defendants COUNTY, STELMA, and HINDS, individually

and/or as agents of the County of Kent, deprived Plaintiff of his clearly established rights,

privileges and immunities in violation of the Fourth, Eighth, and Fourteenth Amendments of the

Constitution of the United States, and of 42 USC §1983.

ANSWER:        Denied as untrue.

       29.     County, through its agents and/or employees, and the individually named

defendants, objectively knew that shooting a man in the chest with a tactical rifle when that man

did not pose an immediate risk of death or great bodily harm to anyone is an unconstitutional use

of deadly force.

ANSWER:        This paragraph contains averments not directed to this Defendant and,

further, contains legal conclusions to which no answer is required or given. To the extent

that an answer may be deemed required, the averments are denied as applicable to this

Defendant for the reason that the averments are untrue and, in further answer and without

waiver of or limitation of the foregoing, it is denied that the averments set forth a complete

or accurate statement of applicable law.




                                               10
       30.     That the conduct of the Defendants, COUNTY, STELMA, and HINDS

individually and/or as agents of the County of Kent, exhibited a deliberate indifference by

intentional acts, gross negligence and/or engaging in omissions to breach Plaintiff's public safety

and causing constitutional deprivation of his individual rights to wit:

               (a)     Using excessive force and unjustified deadly force against Plaintiff;

               (b)     Failing to exercise due caution when using a high powered tactical rifle;

               (c)     Failing to screen deputies to determine the level of their competency and
                       performance, both before and after being engaged;

               (d)     Failing to monitor, train, discipline and control deputies after derelictions
                       in their performance became known, or should have become known;

               (e)     Failure to properly train deputies in the evaluation of when deadly force is
                       to be applied;

               (f)     A reasonable deputy in Defendant's position at the time of this incident
                       would have known that in light of the pre-existing law, that use of deadly
                       force in the given situation is a violation of clearly established law;

               (g)     Any and all other breaches as they become known throughout the course
                       of this litigation.

ANSWER:         The averments, including all subparts, are denied as being untrue.

       31.     That as a direct result of the aforementioned conduct and omissions of

Defendants, COUNTY, STELMA, and HINDS, individually and/or as agents of the County of

Kent, Plaintiff suffered pain, anguish, emotional distress, and nearly death.

WHEREFORE, Plaintiff requests the following relief:

               (a)     Reasonable medical expenses;

               (b)     Conscious pain and suffering between the time of his injury and to this
                       day;

               (c)     Disability and reduced mobility which is ongoing;

               (d)     Psychological injuries which are ongoing;

               (e)     Compensatory and punitive damages; and

                                                 11
                  (f)   Any and all other damages otherwise recoverable under 42 USC §1983
                        and §1988 and available under Michigan Tort Law.

 ANSWER:          Denied as being untrue.

        WHEREFORE, Defendant respectfully requests that this Court dismiss Plaintiff's

 Complaint with prejudice, and award Defendant costs, attorney’s fees and disbursements, along

 with such other and further relief the Court finds to be just and proper.

                               COUNT II
FAILURE TO TRAIN, INADEQUATE POLICIES AND/OR PROCEDURES, CUSTOMS
   AND PRACTICES AND FAILURE TO SUPERVISE- DELIBERATE INDIFFERENCE
           BY COUNTY OF KENT AND SHERIFF LAWRENCE STELMA

        32.       Plaintiff repeats, realleges, and incorporates by reference each and every

 allegation contained in paragraphs 1 through 31 as though fully set forth herein.

 ANSWER:          Defendant incorporates by reference the answers set forth above as if fully

 stated herein.

        33.       Pursuant to 42 USC § 1983, as well as the Fourth and Fourteenth Amendments to

 the United States Constitution, defendants COUNTY and STELMA owed Plaintiff certain duties

 to supervise, monitor, and train its deputies in the proper use of force and the constitutional limits

 on the use of deadly force.

 ANSWER:          The Defendants to which this Count pertains are not parties to this lawsuit,

 and thus this allegation is moot.          To the extent an answer is nonetheless required,

 Defendant states as follows: This allegation contains legal conclusions to which no answer

 is required or given. To the extent any further answer is required to any remaining

 allegations, Defendant lacks knowledge and information sufficient to form a belief as to the

 truth of the allegations.




                                                  12
          34.   That defendants, in their representative and official capacities, have maintained a

custom and policy of improper training and supervision of their employees. Defendants are not

protected by governmental immunity when following a policy that deprives individuals of their

constitutional rights. Monell v. N.Y. City Dep't of Soc. Serv., 436 [sic] 658, 690-91, 692

(1978).

ANSWER:         The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.           To the extent an answer is nonetheless required,

Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, denied for the reason

that the allegation is untrue.

          35.   That defendants, COUNTY and STELMA, were aware of previous incidents

where individuals who were contacted by Kent County Sheriff Deputies were subjected to

excessive force during arrest and search.

ANSWER:         The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.           To the extent an answer is nonetheless required,

Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, the allegation is neither

admitted nor denied because Defendant lacks knowledge and information sufficient to

form a belief as to the truth of the allegations.

          36.   That defendants, COUNTY and STELMA, were aware of the custom and practice

of deputies that failed to ensure against the use of excessive force during arrests and searches,

which were similar to the actions of Defendant HINDS.




                                                 13
ANSWER:        The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.         To the extent an answer is nonetheless required,

Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, denied for the reason

that the allegation is untrue.

       37.     The defendants owed Plaintiff the following duties and obligations:

               (a)     To use due care and caution;

               (b)     To adequately and properly promulgate guidelines and policies that
                       comply with with the requirements of 42 USC §1983 regarding the use of
                       force during arrests and searches;

               (c)     To adequately and properly train and supervise deputies of the Kent
                       County-Sheriff's Department on the proper methods to avoid excessive
                       force;

               (d)     To avoid hiring or selecting individuals who it knows are incapable of
                       performing their responsibilities or who are likely to misuse or abuse the
                       power conferred on them as employees of the County and the Kent County
                       Sheriff's Department.

ANSWER:        The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.         To the extent an answer is nonetheless required,

Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, the allegation is neither

admitted nor denied because Defendant lacks knowledge and information sufficient to

form a belief as to the truth of the allegations.

       38.     Defendants breached these duties via its policies, procedures, regulations,

customs, and/or lack of training and thus exhibited a reckless indifference toward its citizens, and

Plaintiff Phillips specifically, in the following ways, including but not limited to:

               (a)     Failure to staff the Sheriff's Department with competent law enforcement
                       officers;

                                                 14
               (b)    Failure to have proper policies and procedures and training to deal with
                      the inherently and unusually dangerous activity of executing a nighttime
                      high-risk warrant service with federal agents;

               (c)    Failure to monitor their deputies to ensure that they are competent for such
                      high-risk activities;

               (d)    Failure to require that deputies assigned to such activities and armed with
                      high powered rifles meet significantly higher qualifications than deputies
                      assigned to more meneal [sic] tasks;

               (e)    Failure to fully investigate and discipline its deputies who do not abide by
                      its policies and procedures relative to the improper use of force; and

               (f)    All other breaches learned through the course of discovery.

ANSWER:        The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.       To the extent an answer is nonetheless required,

Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, the allegation is denied

as untrue.

       39.     That defendants COUNTY and STELMA trained their officials and/or employees

and agents in such a reckless and grossly negligent manner that it was inevitable that an official

would wrongfully use excessive and deadly force against a citizen.

ANSWER:        The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.       To the extent an answer is nonetheless required,

Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, the allegation is denied

as untrue.

       40.     The failure of the defendants to provide training and supervision regarding the

excessive use of force and how to avoid instances of the improper use of deadly force amounts to



                                               15
deliberate indifference to the safety and lives of the citizens in Kent County, and more

specifically, Plaintiff Phillips.

ANSWER:         The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.        To the extent an answer is nonetheless required,

Defendant states as follow: This allegation contains legal conclusions to which no answer is

required or given. To the extent any further answer is required, the allegation is denied as

untrue.

        41.     Defendants COUNTY and STELMA are supervisory officials who knew or in the

exercise of reasonable care should have known that individual deputies had engaged in

misconduct and other violations of the constitutional rights of citizens, more specifically,

Plaintiff.

ANSWER:         The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.        To the extent an answer is nonetheless required,

Defendant states as follow: This allegation contains legal conclusions to which no answer is

required or given. To the extent any further answer is required, the allegation is neither

admitted nor denied because Defendant lacks knowledge and information sufficient to

form a belief as to the truth of the allegations.

        42.     Despite knowledge of its aforesaid pattern and practice, the defendants failed to

properly investigate the improper practices and to supervise and train deputies at the Kent

County Sheriff's Department, and this was the ultimate driving force behind the underlying

constitutional violations.

ANSWER:         The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.        To the extent an answer is nonetheless required,



                                               16
Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, the allegation is denied

as untrue.

       43.     COUNTY developed a "hands off" policy or custom with regard to the acts and

omissions of deputies and this encouraged the individuals to believe that they could violate the

constitutional rights of Plaintiff with the explicit or tacit approval of the defendants herein.

ANSWER:        The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.         To the extent an answer is nonetheless required,

Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, the allegation is denied

as untrue.

       44.     As a direct and proximate result of the above cited violations of Plaintiff's civil

rights by defendants, Plaintiff has and will continue to suffer damages in the future, including,

but not limited to:

               (a)     Reasonable medical expenses;

               (b)     Conscious pain and suffering between the time of his injury and to this
                       day;

               (c)     Disability and reduced mobility which is ongoing;

               (d)     Psychological injuries which are ongoing;

               (e)     Compensatory and punitive damages; and

               (f)     Any and all other damages otherwise recoverable under 42 USC § 1983
                       and § 1988 and available under Michigan Tort law. WHEREFORE,
                       Plaintiff Phillips respectfully requests that this Honorable Court enter
                       judgment in his favor and against defendants, including punitive damages
                       under 42 USC §1988, in the amount of $10 million, together with interest,
                       costs, and attorney fees.



                                                  17
ANSWER:          The Defendants to which this Count pertains are not parties to this lawsuit,

and thus this allegation is moot.         To the extent an answer is nonetheless required,

Defendant states as follows: This allegation contains legal conclusions to which no answer

is required or given. To the extent any further answer is required, the allegation is denied

as untrue.

       WHEREFORE, Defendant respectfully requests that this Court dismiss Plaintiff's

Complaint with prejudice, and award Defendant costs, attorney’s fees and disbursements, along

with such other and further relief the Court finds to be just and proper.

                           COUNT III
  NEGLIGENCE-GROSS NEGLIGENCE-INTENTIONAL WILLFUL AND WANTON
                           CONDUCT

       45.       Plaintiff repeats, realleges, and incorporates by reference each and every

allegation contained in paragraphs 1 through 44 as though fully set forth herein.

ANSWER:          Defendant incorporates by reference the answers set forth above as if fully

stated herein.

       46.       At all relevant times, the individually named defendants were acting within the

course and scope of their employment with defendant County as law enforcement officers.

ANSWER:          This paragraph contains averments not directed to this Defendant to which

no answer is required or given. To the extent that an answer may be deemed required,

these averments are admitted as to this Defendant only.

       47.       County and the individually named defendants owed Plaintiff the duty to use due

care and caution to avoid the excessive use of force and not to use deadly force unless absolutely

necessary.




                                                 18
ANSWER:         This paragraph contains averments not directed to this Defendant and,

further, contains legal conclusions to which no answer is required or given. To the extent

that an answer may be deemed required, denied for the reason that the averments are

untrue and, in further answer and without waiver of or limitation of the foregoing, it is

denied that the averments set forth a complete or accurate statement of applicable law.

        48.     County and the individually named defendants, acting within the scope of their

employment with County, breached this duty and were grossly negligent as that term is defined

in MCL 691.1407(2)(c) when they acted intentionally and so recklessly as to demonstrate a

substantial lack of concern as to whether injury or death would result and/or their acts of willful

and wanton misconduct toward Plaintiff were in disregard for his health, safety, and

constitutional/statutory rights.

ANSWER:         Denied as untrue.

        49.     At all relevant times, County and the individually named defendants were grossly

negligent in one or more of the following ways:

                (a)     Using excessive force and unjustified deadly force against Plaintiff;

                (b)     Failing to exercise due caution when using a high powered rifle;

                (c)     Failing to screen deputies to determine the level of their competency and
                        performance, both before and after being engaged;

                (d)     Failing to monitor, train, discipline, and control deputies after derelictions
                        in their performance became known, or should have been known;

                (e)     Failure to properly train deputies in the evaluation of when deadly force is
                        to be applied;

                (f)     A reasonable deputy in Defendant's position at the time of this incident
                        would have known that in light of pre-existing law, that the use of deadly
                        force in the given situation is a violation of clearly established law;

                (g)     Failure to refrain from intentionally inflicting grievous bodily injury when
                        it was unnecessary;

                                                  19
               (h)     Failure to refrain from acting with gross negligence or deliberate
                       indifference toward or willful disregard of any violation of Plaintiff's
                       constitutional rights; and

               (i)     Any and all other acts of gross negligence as they become known
                       throughout the course of this litigation.

ANSWER:        The averments, including all subparts, are denied as untrue.

       50.     As the direct and proximate result of the aforementioned conduct and omissions

of the Defendants, COUNTY, STELMA, and HINDS, individually and/or as agents of the

County of Kent, Plaintiff Phillips suffered pain, anguish, emotional distress, and nearly death.

ANSWER:        Denied as untrue.

       WHEREFORE, Defendant respectfully requests that this Court dismiss Plaintiff's

Complaint with prejudice, and award Defendants costs, attorney’s fees and disbursements, along

with such other and further relief the Court finds to be just and proper.

                                                      Respectfully submitted,

                                                      VARNUM LLP
                                                      Attorneys for Defendant Deputy Andrew
                                                      Hinds

Dated: November 27, 2019                              By: /s/ Kyle P. Konwinski
                                                             Timothy E. Eagle (P38183)
                                                             Kyle P. Konwinski (P76257)
                                                      BUSINESS ADDRESS & TELEPHONE:
                                                             Bridgewater Place
                                                             P.O. Box 352
                                                             Grand Rapids, MI 49501-0352
                                                             (616) 336-6000
                                                             teeagle@varnumlaw.com
                                                             kpkonwinski@varnumlaw.com


                                  AFFIRMATIVE DEFENSES

       NOW COMES Defendant Deputy Andrew Hinds, by and through his attorneys, Varnum,

Riddering, Schmidt & Howlett LLP, and assert the following defenses:


                                                 20
       1.      Plaintiff's Complaint fails to set forth facts sufficient to establish a violation of

any of the Plaintiff’s Constitutional rights.

       2.      Defendant is entitled to qualified immunity and/or governmental immunity.

       3.      Plaintiff’s Complaint fails to set forth facts sufficient to establish a violation of

any of the Plaintiff’s Constitutional rights.

       4.      All or part of Plaintiff's claims may be barred by the applicable statutes of

limitation or repose.

       5.      The counts of Plaintiff's Complaint have failed to state a valid cause of action.

       6.      All or part of Plaintiff's injuries are due to Plaintiff's own conduct, conduct of

others, or were otherwise pre-existing, including but not limited due to Plaintiff's own

contributory/comparative negligence or assumption of risk.

       7.      Defendant is entitled to a set-off, to the extent of Plaintiff's recovery, if any, from

collateral sources of compensation.

       8.      None of the acts of the named individual Defendant were malicious, willful,

wanton, or in reckless disregard of Plaintiff's rights.

       9.      Plaintiff’s Complaint must be dismissed because the complained-of acts were not

the proximate cause of the alleged injuries and damages claimed by the Plaintiff.

       10.     The named individual Defendant's actions complained of herein were privileged

and were in the performance of his duties as a law enforcement officer.

       11.     Plaintiff's Complaint, in whole or in part, fails to plead facts in avoidance of

Defendant's immunity from suit.

       12.     The named individual Defendant is immune from suit because he did not violate

clearly established rights of which a reasonable person would have known.



                                                  21
       13.     Any arrest of Plaintiff was pursuant to valid and lawful legal process and

authority, including but not necessarily limited to the existence of outstanding warrant(s) against

Plaintiff or effectuation of search warrant(s).

       14.     Plaintiff may have failed to mitigate his damages.

       15.     Plaintiff's complaint fails to state a claim as Plaintiff has failed to allege specific

facts, as distinct from mere speculation and conclusions, which give rise to a plausible claim.

See, Bell Atlantic v. Twombly, 550 U.S. 554 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009).

       16.     Plaintiff’s claim may in whole or in part be barred by failure to comply with any

failure to exhaust administrative remedies or failure to comply with any mandatory filing or

notice requirements.

       17.     Plaintiff’s claim may in whole or in part be barred by issue or claim preclusion.

       18.     Defendant reserves the right to add additional defenses as they may become

known during discovery.


                                       Respectfully submitted,

                                       VARNUM, RIDDERING, SCHMIDT & HOWLETT LLP
                                       Attorneys for Defendant Deputy Andrew Hinds

Dated: November 27, 2019               By: /s/ Kyle. P. Konwinski
                                              Timothy E. Eagle (P38183)
                                              Kyle P. Konwinski (P76257)
                                              BUSINESS ADDRESS & TELEPHONE:
                                                     Bridgewater Place
                                                     P.O. Box 352
                                                     Grand Rapids, MI 49501-0352
                                                     (616) 336-6000
                                                     teeagle@varnumlaw.com
                                                     kpkonwinski@varnumlaw.com




                                                  22
                           RELIANCE UPON JURY DEMAND

       NOW COMES the Defendant in the above-captioned matter, by and through his

attorneys, Varnum, Riddering, Schmidt & Howlett LLP, and state his reliance upon the jury

demand made by the Plaintiff in the above-captioned matter.

                                    Respectfully submitted,

                                    VARNUM, RIDDERING, SCHMIDT & HOWLETT LLP
                                    Attorneys for Defendant Deputy Andrew Hinds

Dated: November 27, 2019            By: /s/ Kyle P. Konwinski
                                           Timothy E. Eagle (P38183)
                                           Kyle P. Konwinski (P76257)
                                           BUSINESS ADDRESS & TELEPHONE:
                                                  Bridgewater Place
                                                  P.O. Box 352
                                                  Grand Rapids, MI 49501-0352
                                                  (616) 336-6000
                                                  teeagle@varnumlaw.com
                                                  kpkonwinski@varnumlaw.com




15659604_1.docx




                                              23
